                            UNITED STATES OF AMERICA
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                             Case No: S:20-CR-529-lD

UNITED STATES OF AMERICA

               vs.                                              ORDER

TILDREN SHERRON HUNTER

       IT IS HEREBY ORDERED that the following government exhibit(s) admitted into evidence
on September 9, 2021 be turned over to Detective Steve Kopcsak to be retained in his/her
custody until this case is completed, including any matters on appeal:

       Govt. Exhibit No:           Description :
       4                           Knotted grocery bag and contents : tablet pieces and
                                   powder containing cocaine and methamphetamine, 11
                                   tablets containing methamphetamine
       5                           Knotted cellophane wrapper and its contents: tablet
                                   pieces and powder containing methamphetamine, 10
                                   tablets containing methamphetamine
       6                           Knotted plastic bag containing tablet pieces and powder:
                                   methamphetamine and cocaine
       7                           $171.00 in U.S. Currency
       8                           Digital Scale
       9                           Knotted grocery bag with white powder: no controlled
                                   substance identified
       10                          Plastic bag containing a green leafy substance



This 9th day of September, 2021.



                                                        ~SC. DEVER Ill
                                                        UNITED STATES DISTRICT JUDGE




            Case 5:20-cr-00529-D Document 62 Filed 09/09/21 Page 1 of 1
